Exhibit 10.3.1

MCGRATH RENTCORP

EMPLOYEE STOCK OWNERSHIP TRUST

(As Amended and Restated Effective as of January 1, 2008)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Table of Contents

   i

McGrath RentCorp Employee Stock Ownership Trust

   1

Article I:

  

Name and Acceptance

   2

Article II:

  

Management and Control of Trust Fund

   3

Article III:

  

Provisions Related to Investment of Trust Fund

   12

Article IV:

  

Valuation of Trust Fund

   13

Article V:

  

No Reversion to Employer

   14

Article VI:

  

Change of Trustee

   14

Article VII:

  

Amendment and Termination

   15

Article VIII:

  

Indemnification, Appointment of Investment Manager, and Appointment of Ancillary
Trustee

   16

Article IX:

  

Miscellaneous

   18

 

Page i



--------------------------------------------------------------------------------

INDEX

 

ARTICLE I

 

NAME AND ACCEPTANCE

   2

Sec. 1.01.

  

NAME

   2

Sec. 1.02.

  

ACCEPTANCE

   2

Sec. 1.03.

  

DEFINITIONS

   2

ARTICLE II

 

MANAGEMENT AND CONTROL OF TRUST FUND

   3

Sec. 2.01.

  

TRUST FUND

   3

Sec. 2.02.

  

PLAN ADMINISTRATION

   4

Sec. 2.03.

  

EXERCISE OF TRUSTEE’S DUTIES

   4

Sec. 2.04.

  

GENERAL POWERS

   5

Sec. 2.05.

  

RESPONSIBILITY OF TRUSTEE

   10

Sec. 2.06.

  

COMPENSATION AND EXPENSES

   11

Sec. 2.07.

  

CONTINUATION OF POWERS UPON TRUST TERMINATION

   11

Sec. 2.08.

  

BOND

   11

Sec. 2.09.

  

COMMITTEE DIRECTIONS

   11

ARTICLE III

 

PROVISIONS RELATED TO INVESTMENT OF TRUST FUND

   12

Sec. 3.01.

  

INVESTMENT OF TRUST FUND

   12

Sec. 3.02.

  

STOCK SPLITS AND OTHER CAPITAL REORGANIZATION, DIVIDENDS

   12

Sec. 3.03.

  

VOTING OF SHARES AND TENDER OR EXCHANGE OFFERS

   13

Sec. 3.04.

  

DISTRIBUTION OF TRUST FUND

   13

Sec. 3.05.

  

PUT OPTION

   13

Sec. 3.06.

  

PARTICIPANT LOANS

   13

ARTICLE IV

 

VALUATION OF TRUST FUND

   13

ARTICLE V

 

NO REVERSION TO EMPLOYER

   14

ARTICLE VI

 

CHANGE OF TRUSTEE

   14

Sec. 6.01.

  

RESIGNATION OF THE TRUSTEE

   14

Sec. 6.02.

  

REMOVAL OF THE TRUSTEE

   14

Sec. 6.03.

  

DUTIES OF RESIGNING OR REMOVED TRUSTEE AND OF SUCCESSOR TRUSTEE

   15

ARTICLE VII

 

AMENDMENT AND TERMINATION

   15

Sec. 7.01.

  

AMENDMENT

   15

 

Page ii



--------------------------------------------------------------------------------

Sec. 7.02.

  

TERMINATION

   15

ARTICLE VIII

 

INDEMNIFICATION, APPOINTMENT OF INVESTMENT MANAGER, AND APPOINTMENT OF ANCILLARY
TRUSTEE

   16

Sec. 8.01.

  

INDEMNIFICATION

   16

Sec. 8.02.

  

LIMITATION ON LIABILITY - IF INVESTMENT MANAGER, ANCILLARY TRUSTEE OR
INDEPENDENT FIDUCIARY APPOINTED

   16

Sec. 8.03.

  

APPOINTMENT OF AN INVESTMENT MANAGER OR AN ANCILLARY TRUSTEE

   17

Sec. 8.04.

  

PARTIES TO LITIGATION

   17

ARTICLE IX

 

MISCELLANEOUS

   18

Sec. 9.01.

  

DISAGREEMENT AS TO ACTS

   18

Sec. 9.02.

  

PERSONS DEALING WITH TRUSTEE

   18

Sec. 9.03.

  

THIRD PARTY AND MULTIPLE TRUSTEES

   18

Sec. 9.04.

  

BENEFITS MAY NOT BE ASSIGNED OR ALIENATED

   18

Sec. 9.05.

  

EVIDENCE

   18

Sec. 9.06.

  

WAIVER OF NOTICE

   18

Sec. 9.07.

  

COUNTERPARTS

   18

Sec. 9.08.

  

GOVERNING LAWS AND SEVERABILITY

   18

Sec. 9.09.

  

SUCCESSORS

   18

Sec. 9.10.

  

ACTION

   19

Sec. 9.11.

  

CONFORMANCE WITH PLAN

   19

Sec. 9.12.

  

HEADINGS

   19

 

Page iii



--------------------------------------------------------------------------------

MCGRATH RENTCORP

EMPLOYEE STOCK OWNERSHIP TRUST

THIS TRUST AGREEMENT, made as of the date hereof, by and between McGrath
RentCorp, a California corporation (the “Company”), and North Star Trust
Company, not in its individual or corporate capacity, but solely in its capacity
as trustee, and its successors and assigns in the trust hereby evidenced (the
“Trustee”).

WITNESSETH THAT:

WHEREAS, McGrath RentCorp adopted the McGrath RentCorp Employee Stock Ownership
Plan, effective January 1, 1985 (“Plan”);

WHEREAS, McGrath RentCorp established a trust in a separate document to
implement and form a part of the Plan to be exempt from tax under Section 501(a)
of the Code and to be known as the McGrath RentCorp Employee Stock Ownership
Trust Agreement (“Trust”), effective January 1, 1985;

WHEREAS, the Plan has been subsequently amended and restated in its entirety
twice, effective as of January 1, 1989, effective as of August 28, 2003.

WHEREAS, the Trust was by and between McGrath RentCorp and Union Bank, not in
its corporate capacity, but solely in its capacity as trustee;

WHEREAS, Union Bank was removed as trustee of the Trust effective August 31,
2002 and Delight Saxton and Thomas J. Sauer were appointed as successor trustee
of the Trust;

WHEREAS, the Trust was amended and restated in its entirety effective as of
September 12, 2003 and Delight Saxton and Thomas J. Sauer were removed as
successor trustees of the Trust and North Star Trust Company was appointed as
successor trustee of the Trust.

WHEREAS, the Company now desires to amend and restate the Trust effective as of
January 1, 2008 (the “Trust”);

WHEREAS, the Trust henceforth will be by and between McGrath RentCorp and the
North Star Trust Company, not in its corporate capacity, but solely in its
capacity as Trustee;

WHEREAS, the Trustee accepts the Trust which is and becomes a part of the Plan
and agrees to perform the obligations set forth in this Trust;

WHEREAS, the Trust shall be interpreted, whenever possible, to comply with the
terms of the Code, the ERISA, and all applicable Regulations and rulings; and

WHEREAS, capitalized terms used but not defined herein shall have the respective
meanings given to such terms in the Plan.

 

Page 1



--------------------------------------------------------------------------------

NOW, THEREFORE, pursuant to the authority delegated to the undersigned officers
of the Company by resolution of its Board of Directors (the “Board”);

IT IS AGREED, by and between the parties hereto, that the trust provisions
contained herein shall constitute the agreement between the Company and the
Trustee in connection with the Plan and the Trust; and

IT IS FURTHER AGREED, that the Trustee hereby accepts its re-appointment as such
under this Trust on the date hereof, effective as of January 1, 2008.

IT IS FURTHER AGREED, by and between the parties hereto as follows:

ARTICLE I

NAME AND ACCEPTANCE

Sec. 1.01. NAME. This Trust Agreement and Trust hereby shall be known as the
“McGrath RentCorp Employee Stock Ownership Trust.”

Sec. 1.02. ACCEPTANCE. The Trustee accepts the Trust established and continued
herein which is and becomes part of the Plan and agrees to perform the
obligations imposed under this Trust Agreement.

Sec. 1.03. DEFINITIONS.

(a) “Current Obligations” means obligations of the Trust Fund arising from
expenses incurred by the Trust Fund and an extension of credit to the Trust Fund
and payable in cash within one (1) year from the date a contribution to the Plan
is due.

(b) “Dividend” means a distribution made by the Employer to its shareholders in
the form of a dividend (as defined in Code Section 316) with respect to its
Employer Securities.

(c) “Fiduciary” means any person who: (1) exercises any discretionary authority
or discretionary control and management of the Plan or exercises any authority
or control and management or disposition of Plan assets; (2) renders investment
advice for a fee or other compensation, direct or indirect, with respect to any
monies or other property of the Trust Fund or has any authority or
responsibility to do so; or (3) has any discretionary authority or discretionary
responsibility in the administration of the Plan and the Trust Fund, including,
but not limited to, the Trustee, the Committee and any person designated under
ERISA Section 405(c)(1)(B).

(d) “General Obligations” means obligations of the Trust Fund not arising from
extensions of credit to the Trust Fund, but which are commitments which arise
from authorized activities of the Trust Fund.

 

Page 2



--------------------------------------------------------------------------------

(e) “Income of the Trust Fund” means the net gain or loss of the Other
Investments Accounts of the Trust Fund, as reflected by interest payments,
dividends, realized and unrealized gains and losses on securities, other than
Employer Securities, and on other investment transactions, and reduced by
expenses paid from the Trust Fund. The expenses of the Trust Fund do not include
interest paid on any Securities Acquisition Loan.

(f) “Investment Manager” means any person, firm, or corporation who is a
registered investment advisor under the Investment Advisors Act of 1940, a bank
or an insurance company, and who has the power to manage, acquire, or dispose of
Plan assets, and who acknowledges in writing his fiduciary responsibility to the
Plan.

(g) “Plan” shall have the meaning as set forth in the preambles.

(g) “Plan Administrator” is the Company, unless the Company designates another
person or persons to hold the position of Plan Administrator. In addition to its
other duties, the Plan Administrator has full responsibility for compliance with
the reporting and disclosure rules under ERISA, other than reporting of
distributions on IRS Forms 1099 and similar forms.

(h) “Regulations” and “Treasury Regulations” means the final and temporary
regulations issued by the Internal Revenue Service which interpret the
provisions of the Internal Revenue Code of 1986, as amended. “Regulations” and
“Labor Regulations” also means the final and temporary regulations issued by the
Department of Labor which interpret the provisions of the Employee Retirement
Income Security Act of 1974, as amended.

(i) “Separation from Service” or “Separates from Service” or “Separated from
Service” means the Employee no longer has an employment relationship with the
Employer maintaining the Plan.

(j) “Trust” shall have the meaning as set forth in the preambles.

ARTICLE II

MANAGEMENT AND CONTROL OF TRUST FUND

Sec. 2.01. TRUST FUND. The “Trust Fund” as of any date means all property of
every kind held or acquired by the Trustee pursuant to this Trust. The Trustee
may manage, administer and invest all contributions made to the Trust by the
Employer under the Plan as one Trust Fund. If, for any reason, it becomes
necessary to determine the portion of the Trust Fund allocable to Employees and
former Employees of any Employer as of any date, the Committee shall specify
such date as an Valuation Date, and after all adjustments required under the
Plan as of that Valuation Date have been made, the portion of the Trust Fund
attributable to such Employees and former Employees shall be determined and
shall consist of an amount equal to the aggregate of the Participant Account
balances of Employees and former Employees of that Employer, including an amount
equal to any allocable contributions made by that Employer since the close of
the immediately preceding Plan Year minus any losses on such contributions.

 

Page 3



--------------------------------------------------------------------------------

Sec. 2.02. PLAN ADMINISTRATION. The Plan shall be administered by the Company,
which may delegate all or a portion of its responsibilities in such
administration to the Committee or others. With respect to Plan administration,
except as provided in the Plan and Section 2.04 herein, the Trustee shall have
no authority to act unless directed in writing by the Company or its delegate.
The Company and each of its delegates may authorize one or more individuals to
sign all communications between the Company or its delegate, as applicable, and
Trustee. The Company shall at all times keep the Trustee advised of the names of
the individuals authorized to sign on behalf of the Company, and provide
specimen signatures thereof. With the Trustee’s prior written consent, the
Company may authorize the Trustee to act, without specific directions or other
directions or instructions from the Company, on any matter or class of matters
with respect to which directions or instructions from the Company or its
delegate are called for hereunder. The Trustee shall be fully protected in
relying on any communication sent by any authorized person and shall not be
required to verify the accuracy or validity of any signature. If the Trustee
requests any directions hereunder and does not receive them, the Trustee shall
act or refrain from acting, as it may determine, with no liability for such
action or inaction. Notwithstanding the provisions herein, the Trustee is the
sole discretionary fiduciary with respect to borrowing money for the purpose of
purchasing employer securities and for the purchase or sale of employer
securities and the holding of such employer securities.

Sec. 2.03. EXERCISE OF TRUSTEE’S DUTIES. The Trustee shall discharge its duties
hereunder solely in the interest of Plan Participants and other persons entitled
to benefits under the Plan, and:

(a) for the exclusive purpose of:

(i) providing benefits to Participants and other persons entitled to benefits
under the Plan; and

(ii) defraying reasonable expenses of administering the Plan;

(b) with the care, skill, prudence, and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims; and

(c) in accordance with the documents and instruments governing the Trust unless,
in the good faith judgment of the Trustee, the documents and instruments are not
consistent with the provisions of the Code and the ERISA.

 

Page 4



--------------------------------------------------------------------------------

Sec. 2.04. GENERAL POWERS. The Trustee has full discretion and authority with
regard to the investment and reinvestment of the Trust Fund, except with respect
to a Trust asset under the control or direction of a properly appointed
Investment Manager or with respect to a Trust asset properly subject to Employer
or Committee direction, as provided in Section 17(a) of the Plan. Subject to the
provisions of Sections 2.02, 2.03, 2.09 and Article III herein, with respect to
the Trust Fund, the Trustee shall have, but shall not be limited to the
following powers, rights and duties in addition to those provided elsewhere in
this Trust, the Plan or by law:

(a) To invest the Trust Fund primarily in Employer Securities and to invest or
reinvest the Trust Fund in any common or preferred stocks, open-end or
closed-end mutual funds, put and call options traded on a national exchange,
United States retirement plan bonds, corporate bonds, debentures, convertible
debentures, commercial paper, U.S. Treasury bills, U.S. Treasury notes and other
direct or indirect obligations of the United States Government or its agencies,
improved or unimproved real estate situated in the United States, limited
partnerships, limited liability companies, insurance contracts of any type,
mortgages, notes or other property of any kind, real or personal, and to buy or
sell options on common stock on a nationally recognized exchange with or without
holding the underlying common stock, to buy and sell commodities, commodity
options and contracts for the future delivery of commodities, and to make any
other investments the Trustee deems appropriate, as a prudent person would do
under like circumstances with due regard for the purposes of the Plan;

(b) To retain in cash (pending investment, reinvestment or the distribution of
dividends) such reasonable amount as may be required to satisfy liquidity needs
of the Trust and for the proper administration of the Trust and to invest such
cash as provided in Section 3.01 herein, provided, however, the Trustee may
retain reasonable amounts of cash, in its discretion, without any liability for
interest;

(c) To invest at a reasonable rate of interest or in a common trust fund, as
described in Code Section 584, or in a collective investment fund, the
provisions of which govern the investment of such assets and which the Plan
incorporates by this reference and which conforms to the rules of the
Comptroller of the Currency;

(d) To lease for oil, gas and other mineral purposes and to create mineral
severances by grant or reservation; to pool or unitize interests in oil, gas and
other minerals; and to enter into operating agreements and to execute division
and transfer orders;

(e) To hold any securities or other property in the name of the Trustee or its
nominee, with depositories or agent depositories or in another form as it may
deem best, with or without disclosing the trust relationship;

(f) To provide information available to the Trustee to enable the Company to
file all tax returns required for the Trust and Plan required of the Trustee;

(g) To receive and to hold all contributions paid to it under the Plan;
provided, however, that the Trustee shall have no duty to collect or require any
contributions to be made to it, to determine that the contributions received by
it comply with the provisions of the Plan or with any resolution of the Board
providing therefore;

(h) To credit and make distributions from the Trust Fund to such persons or
trusts, in such manner and at such times as directed by the Company or its
delegate without inquiring as to whether a payee or distributee is entitled to
the payment, or as to whether a payment is proper, and without liability for a
payment made in good faith without actual notice or knowledge of the changed
condition or status of the payee or distributee. If any payment of benefits to
be made from the Trust Fund by the Trustee is not claimed,

 

Page 5



--------------------------------------------------------------------------------

the Trustee shall notify the Company or its delegate of that fact promptly. The
Company or its delegate will make a diligent effort to ascertain the whereabouts
of the payee or distributee of benefits returned unclaimed. The Trustee shall
dispose of such payments as the Company or its delegate shall direct pursuant to
the Plan. The Trustee shall have no obligation to search for or ascertain the
whereabouts of any payee or distributee of benefits from the Trust Fund;

(i) To vote Employer Securities, as provided herein and subject to the
requirements of the Code, and any other stocks, bonds or other securities held
in the Trust, or otherwise consent to or request any action on the part of the
issuer in person, by proxy or power of attorney as provided herein:

(1) Voting of Employer Securities by Participants (or Beneficiaries),
notwithstanding any provision contained in the Plan to the contrary;

(2) With respect to Shares of Employer Securities held in the Allocated Employer
Securities Account, which are not part of a registration-type class of
securities (as defined in Code Section 409(e)(4)), a Participant has the right
to direct the Trustee regarding the voting of such Employer Securities allocated
to his Employer Securities Account with respect to any corporate matter which
involves the approval or disapproval of any corporate merger or consolidation,
recapitalization, reclassification, liquidation, dissolution, sale of
substantially all assets of a trade or business, or such similar transaction as
the Treasury may prescribe in regulations. As to any Employer Securities
allocated to the participant’s Employer Securities Account which are part of a
registration-type class of securities, the voting rights provided in this
Subsection 2.04(i) extend to all corporate matters requiring a vote of
stockholders. The Trustee does not have the right to vote any Employer
Securities which a Participant (or Beneficiary) fails to vote as authorized by
this Subsection 2.04(i);

(3) Each Participant (or Beneficiary) who timely provides instructions to the
Trustee shall be entitled to direct the Trustee how to vote Employer Securities
allocated to such Participants (or Beneficiaries) Accounts in accordance with
this Subsection. In order to implement these voting directions, the Company or
the Trustee shall provide each Participant (or Beneficiary) with proxy
solicitation materials or other notices or information statements which are
distributed to Company shareholders, together with a form requesting
confidential instructions as to the manner in which Employer Securities
allocated to the Participants (or Beneficiaries) Employer Securities Accounts
are to be voted. Each Participant (or Beneficiary) shall, as a named fiduciary
described in Section 403(a)(1) of ERISA, direct the Trustee with respect to the
vote of such Employer Securities which are allocated to the Employer Securities
Account of the Participant (or Beneficiary). Reasonable means shall be employed
by the Trustee to provide confidentiality with respect to the voting by such
Participant (or Beneficiary) and the Trustee shall hold such directions in
confidence and shall not divulge or release such directions to any person,
including the Company or any director, officer, employee or agent of the
Company, it being the intent of this provision of this

 

Page 6



--------------------------------------------------------------------------------

Subsection to ensure that the Company (and its directors, officers, employees
and agents) cannot determine the direction given by any Participant (or
Beneficiary). Such instructions shall be in such form and shall be filed in such
manner and at such time as the Trustee may prescribe;

(4) With respect to shares of Employer Securities held in the Unallocated
Employer Securities Account which are part of a registration-type class of
securities, the Trustee shall properly vote such Employer Securities which are
held in the Unallocated Employer Securities Account of each Participant (or
Beneficiary) for or against any proposal. If all Employer Securities are held in
the Unallocated Employer Securities Accounts of each Participant (or
Beneficiary) on the record date when a matter is submitted to a vote of the
Company’s shareholders, the Trustee shall properly vote such Employer Securities
for or against any proposal;

(5) Notwithstanding any provision contained in this Subsection 2.04(i), the
Trustee shall not vote as directed by and shall not effectuate the Participant
(or Beneficiary) directions in a manner which are or would result in a violation
of ERISA or would not be in the best interest of the Participant (or
Beneficiary);

(6) If any provision contained in or action required by this Subsection 2.04(i)
violates any provision under ERISA, the Trustee shall comply with the provisions
under ERISA;

(j) To contract or otherwise enter into transactions between itself, as Trustee,
and the Company or any Employer, or any Company shareholder or other person, for
the purpose of acquiring or selling Employer Securities and, subject to the
provisions of Section 2.03 herein and the Plan, to retain such Employer
Securities;

(k) To compromise, contest, arbitrate, settle or abandon claims and demands by
or against the Trust and Trust Fund;

(l) To begin, maintain or defend any litigation necessary in connection with the
investment, reinvestment and administration of the Trust, and, to the extent not
paid from the Trust Fund and subject to Section 8.01 herein, the Employers shall
indemnify the Trustee against all expenses and liabilities reasonably sustained
or anticipated by it by reason thereof (including reasonable attorneys’ fees);

(m) To retain any funds or property subject to any dispute without liability for
the payment of interest, or to decline to make payment or delivery thereof until
final adjudication is made by a court of competent jurisdiction;

(n) To report to the Company as of the last day of each Plan Year, as of any
Valuation Date (or as soon thereafter as practicable), or at such other times as
may be required under the Plan, the then “Net Worth” of the Trust Fund, which
is, the fair market value of all property held in the Trust Fund, reduced by any
liabilities other than liabilities to Participants (and their Beneficiaries) in
the Plan, as determined by the Trustee;

 

Page 7



--------------------------------------------------------------------------------

(o) To furnish to the Company and the Committee an annual statement of account
or accounts for such periods as may be required under the Plan, showing the
condition of the Trust Fund and the Net Worth of the Trust Fund at the end of
the Plan Year, all investments, receipts, disbursements and other transactions
made by the Trustee during the Plan Year, covered by the statement, and such
other information as the Trustee may possess which the Company requires in order
to comply with Section 103 of the ERISA. The Trustee shall keep accurate
accounts of all investments and earnings thereon. Except with respect to
Participant voting records and the valuation report (if any is obtained) of the
Independent Appraiser (defined at Article IV), all accounts, books and records
related to such investments shall be open to inspection by any person designated
by the Company or the Committee at reasonable times and may be audited from time
to time by any person or persons as the Company, Employer or Committee may
specify in writing. All accounts of the Trustee shall be kept on an accrual
basis. If, during the term of this Trust, the Department of Labor issues
Regulations under the ERISA regarding the valuation of Employer Securities or
other assets for purposes of the reports required by the ERISA, the Trustee
shall use such valuation methods for purposes of the accounts described by this
subparagraph. The Company may approve such accounting by written notice of
approval delivered to the Trustee or by failure to express objection to such
accounting in writing delivered to the Trustee within thirty (30) days from the
date upon which the accounting was delivered to the Company. Upon the receipt of
a written approval of the accounting, or upon the passage of the period of time
within which objection may be filed without written objections having been
delivered to the Trustee, such accounting shall be deemed to be approved, and
the Trustee shall be released and discharged as to all items, matters and things
set forth in such account, as fully as if such accounting had been settled and
allowed by decree of a court of competent jurisdiction in an action or
proceeding in which the Trustee, the Company and all persons having or claiming
to have any interest in the Trust Fund or under the Plan were parties;

(p) To pay any income or other tax, charge or assessment attributable to any
benefit which it shall or may be required to pay or withhold taxes out of such
benefit; and to require before making any payment such release or other document
from any taxing authority and such indemnity from the intended payee or
distributee as the Trustee shall deem necessary for its protection;

(q) To employ and to reasonably rely upon information and advice furnished by
agents, attorneys, independent appraisers, independent financial advisors,
accountants or other persons of its choice for such purposes as the Trustee
considers desirable;

(r) To assume, until advised to the contrary, that the Trust evidenced by this
Trust Agreement is qualified under Section 401(a) of the Code and is entitled to
tax exemption under Section 501(a) of the Code;

(s) To have the authority, in addition to Section 2.04(a), to invest and
reinvest the assets of the Trust Fund, in personal property of any kind,
including, but not limited to, Employer Securities, bonds, notes, debentures,
mortgages, equipment trust certificates, investment trust certificates, life
insurance, guaranteed investment contracts, preferred or common stock, common
trust funds, mutual funds, collective trust funds, and registered investment
companies; provided, however, that all investments in Employer Securities shall
be undertaken pursuant to the provisions of Section 3.01 herein.

 

Page 8



--------------------------------------------------------------------------------

(t) To exercise, subject to the provisions of Article III herein, any options,
subscription rights and other privileges with respect to the Trust Fund, to
manage, sell, contract to sell, grant options to purchase, convey, exchange,
transfer, abandon, improve, repair, insure, lease for any term even though
commencing in the future or extending beyond the term of the Trust, and
otherwise deal with all property, real or personal, in such manner, for such
considerations and on such terms and conditions as the Trustee decides;

(u) To register ownership of any securities or other property held by it in its
own name or in the name of a nominee, with or without the addition of words
indicating that such securities are held in a fiduciary capacity, and may hold
any securities in bearer form, but the books and records of the Trustee shall at
all times reflect that all such investments are part of the Trust;

(v) To borrow such sum or sums of money, to assume indebtedness, to extend
mortgages, from time to time as the Trustee considers necessary or desirable and
in the best interest of the Plan, Trust Fund and Plan Participants, and for that
purpose to mortgage or encumber or pledge any part of the Trust Fund (subject to
the provisions of Code Section 4975(c) and the Regulations issued thereunder);

(w) To perform any and all other acts which are necessary or appropriate for the
proper management, investment and distribution of the Trust Fund;

(x) To construe and interpret the Trust. All written decisions, determinations,
directions, interpretations, and applications (collectively referred to as
“determination”) of the Trust by the Trustee shall be final and binding upon all
persons, including (but not limited to) the Trustee, the Company, and all
Participants and Beneficiaries unless such determination is in violation of the
ERISA or any federal or state laws;

(y) To purchase Employer Securities as an investment of the Trust, provided the
Trustee does not pay in excess of adequate consideration as defined in the
ERISA;

(z) To borrow money, to assume indebtedness, extend mortgages and encumber by
mortgage or pledge; provided, however, if any loan transaction is with a
disqualified person or a disqualified person guarantees a loan to the Plan or
Trust, the following terms and conditions apply to such loan:

(1) The Trustee will use the proceeds of a loan within a reasonable time after
receipt only for any of the following purposes: (i) to acquire Employer
Securities, (ii) to repay such loan, or (iii) to repay a prior Securities
Acquisition Loan. Except as permitted by Regulation or applicable law, no
financed Employer Securities may be subject to a put, call or other option, or
buy-sell or similar arrangement while held by and when distributed from the
Trust, whether or not the Plan is then an employee stock ownership plan;

 

Page 9



--------------------------------------------------------------------------------

(2) The interest rate of the Securities Acquisition Loan may not be more than a
reasonable rate of interest;

(3) Any collateral the Trustee pledges to the creditor must consist only of the
assets purchased by the borrowed funds and those assets the Trust used as
collateral on any prior Securities Acquisition Loan repaid with the proceeds of
the current Securities Acquisition Loan;

(4) The creditor may have no recourse against the Trust under the Securities
Acquisition Loan except with respect to such collateral given for the loan that
the Company makes to the Trust to meet its obligations under the Securities
Acquisition Loan, and earnings attributable to such collateral and the
investment of such contributions. The Company must account for such
contributions and earnings on the books of account of the Plan until the Trust
repays the Securities Acquisition Loan;

(5) In the event of default upon the Securities Acquisition Loan, the value of
Trust assets transferred in satisfaction of the Securities Acquisition Loan must
not exceed the amount of default, and if the lender is a disqualified person,
the loan must provide for transfer of Trust assets upon default only upon and to
the extent of the failure of the Trust to meet the payment schedule of the
Securities Acquisition Loan;

(6) The Trustee must maintain all assets acquired with the proceeds of a
Securities Acquisition Loan in a Suspense Account. In withdrawing assets from
the Suspense Account, the Trustee will apply the provisions of Treasury
Regulation Section 54.4975-7(b)(8) as if all securities in the Suspense Account
were encumbered. Upon the payment of any portion of the Securities Acquisition
Loan, the Trustee will effect the release of assets in the Suspense Account from
encumbrances pursuant to the applicable provisions in the Plan;

(aa) To invest the Trust Fund in accordance with Participants’ diversification
elections pursuant to Section 17(a) of the Plan;

(bb) Notwithstanding the foregoing, if the Plan ceases to be an employee stock
ownership plan after the Trustee repays the Securities Acquisition Loan, the
Employer Securities acquired by the Trust with the proceeds of an Securities
Acquisition Loan shall continue to be subject to the provisions of Treasury
Regulation Section 54.4975-7(b)(4), (10), (11) and (12) relating to put, call or
other options and to buy-sell or similar arrangements, except to the extent
these Regulations are inconsistent with Code Section 409(h).

Sec. 2.05. RESPONSIBILITY OF TRUSTEE. The Trustee shall not be responsible in
any way for the adequacy of the Trust Fund to meet and discharge any or all
liabilities under the Plan or for the proper application of distributions made
or other actions taken upon the direction of the Committee. The powers, duties
and responsibilities of the Trustee shall be limited to those set forth in this
Trust Agreement, or as later agreed upon by the Trustee, Company, and Committee
in writing, and nothing contained in the Plan, either expressly or by
implication, shall be deemed to impose any additional powers, duties or
responsibilities on the Trustee.

 

Page 10



--------------------------------------------------------------------------------

Sec. 2.06. COMPENSATION AND EXPENSES. The Trustee shall be entitled to
reasonable compensation for its services, as agreed to between the Company and
the Trustee in the Trustee Engagement Agreement, dated July 1, 2003 (“Engagement
Agreement”) which is incorporated herein by reference, as it may be amended from
time to time. While the payment of all amounts owed to the Trustee, other than
pursuant to the indemnification provisions of the Engagement Agreement, is the
legal obligation of the Trust, the Company may pay any and all amounts owed to
the Trustee pursuant to this Trustee Agreement. To the extent the Trust is
unable to pay all amounts owed to the Trustee for any reason, any unpaid amounts
shall become the legal obligation of the Company and shall be paid as soon as
possible after receipt of written notice from the Trustee by the Company. The
Trustee is authorized to pay from the Trust Fund all expenses reasonably
incurred by the Trustee, to the extent such fees and expenses are for the
ordinary and necessary administration and operation of the Trust, including its
compensation, compensation to any agents employed by the Trustee and any
reasonable accounting and reasonable legal expenses. If the Trustee is to pay
such expenses from the Trust Fund but there are not sufficient amounts in the
Trust Fund to pay such expenses, the Trustee has the right (i) to offset the
amounts due to it against the Trust Fund and the Trustee shall be authorized to
sell Trust assets of the Trust Fund; or (ii) to put Employer Securities to the
Company pursuant to Section 3.05 hereof, to the extent necessary to obtain
sufficient cash to pay such expenses. Any fee or expense paid directly or
indirectly by the Company shall not be considered an Employer contribution to
the Trust, provided the fee or expense relates to the ordinary and necessary
administration of the Trust.

Sec. 2.07. CONTINUATION OF POWERS UPON TRUST TERMINATION. Notwithstanding
anything to the contrary in this Agreement, upon termination of the Trust, the
powers, rights and duties of the Trustee hereunder shall continue until all
Trust assets have been liquidated and distributed out of the Trust.

Sec. 2.08. BOND. The Trustee shall be required to provide bond pursuant to the
Plan for the faithful performance of its duties under the Trust and Plan, unless
exempted pursuant to Section 412(a) of the ERISA.

Sec. 2.09. COMMITTEE DIRECTIONS. To the extent that decisions, determinations,
directions, interpretations, and applications (collectively referred to as
“administrator’s determinations,” and each an “administrator’s determination”)
of the Plan shall be within the scope of the authority of the Company or its
delegate, as plan administrator, the written communication of such
administrator’s determination shall be final and binding upon all persons,
including (but not limited to) the Trustee, the Company, and all Participants
and Beneficiaries unless such determination is in violation of the ERISA or any
federal or state laws.

 

Page 11



--------------------------------------------------------------------------------

ARTICLE III

PROVISIONS RELATED TO INVESTMENT OF TRUST FUND

Sec. 3.01. INVESTMENT OF TRUST FUND. Employer contributions made in cash shall
be used first to pay any Current Obligations. To the extent permitted by
applicable law, any cash dividends paid with respect to shares of Employer
Securities allocated to Participant’s Accounts or held in the Suspense Account
may (as required by applicable Securities Acquisition Loan documentation) be
used to repay the principal balance of an outstanding Securities Acquisition
Loan or interest thereon in whole or in part, or may be used to purchase
additional shares of Employer Securities.

Subject to Section 2.04(aa) hereof, any cash held by the Trustee which has not
yet been allocated to Participant Accounts and which is not used to repay an
Securities Acquisition Loan shall be used to purchase additional Employer
Securities or invested in investments selected by the Trustee or shall remain
uninvested without liability for interest. Notwithstanding the foregoing, the
Trustee shall not invest or reinvest any cash held in a Participant’s Account in
Employer Securities following the date the Participant terminates employment
with the Employer for any reason. However, the Trustee may continue to hold
Employer Securities existing in such Participant’s Company Stock Account.

Whenever investment in Employer Securities of amounts held in the Trust Fund is
required or permitted hereunder, such investment may be accomplished by a sale
within the Trust. Specifically, the Company Stock Accounts of Participants,
former Participants, and Beneficiaries who have become entitled to cash
distributions hereunder may be liquidated by an exchange for assets held in
other accounts of the Plan. The Trustee is further authorized to purchase
Employer Securities from the Company or from any shareholder, and the Employer
Securities may be outstanding, newly issued or treasury stock.

All purchases or exchanges of Employer Securities shall be for no more than
“adequate consideration,” as defined in Section 3(18) of the ERISA. If at any
time there is no generally recognized market for Employer Securities, “adequate
consideration” shall mean the fair market value of such Employer Securities as
determined by an independent appraiser meeting requirements similar to those
contained in Treasury Regulations under Section 170(a) of the Code. A
determination of fair market value by such an independent appraiser will be
deemed to be a good faith determination of value. In the event that there is a
final determination by the Internal Revenue Service, the Department of Labor or
a court of competent jurisdiction that the purchase of Employer Securities from
the Company was for more than “adequate consideration,” the Company shall be
required to pay to the Trust an amount in cash equal to the difference between
the amount paid by the Trust and the amount determined to be “adequate
consideration,” plus interest at 7% per annum, which the Company agrees is a
reasonable rate, from the date of the purchase of the Employer Securities to the
date of the payment of the difference.

Sec. 3.02. STOCK SPLITS AND OTHER CAPITAL REORGANIZATION, DIVIDENDS. Any
Employer Securities received by the Trustee as a stock split or as a result of a
reorganization or other recapitalization of the Company (collectively referred
to as “stock split”) shall be allocated in accordance with the terms of the Plan
as of each Valuation Date under the Plan. If the Plan does not address the
allocation of a stock split, the Trustee shall allocate the stock split in
proportion to the Employer Securities to which they are attributable. Cash or
stock in kind dividends received by the Trustee shall be reinvested in
accordance with the terms of the Plan.

 

Page 12



--------------------------------------------------------------------------------

Sec. 3.03. VOTING OF SHARES AND TENDER OR EXCHANGE OFFERS. Employer Securities
held in the Trust Fund shall be voted, tendered and exchanged by the Trustee in
the manner set forth in Section 2.04 and consistent with its duties described in
Section 2.03 herein.

Sec. 3.04. DISTRIBUTION OF TRUST FUND. The Trustee shall make all distributions
in accordance with the direction of the Company or its delegate.

Sec. 3.05. PUT OPTION. In the event the Employer’s Securities no longer qualify
as a “registration type class of securities” as such phrase is defined at Code
Section 409(c)(4) and: (i) the distribution of a Participant’s Employer
Securities Account is to be made in cash, (ii) the Trustee is required to
diversify a Participant’s Employer Securities Account pursuant to the Plan, or
(iii) the Trustee expects to incur substantial Trust expenses which will not be
paid directly by the Employer, and the Trustee determines that the Trust Fund
has insufficient cash to make anticipated distributions or diversification or
pay Trust expenses, the Trustee shall have a “put option” on Employer Securities
it holds to put such Employer Securities to the Company pursuant to the Plan for
the purpose of making such anticipated distributions, diversifications of
Participant Employer Securities Accounts, and paying such expenses, and the
Company agrees to honor such put and purchase the Employer Securities as put to
it by the Trustee; provided, however, that the Company shall have no obligation
to purchase Employer Securities pursuant to this provision if it determines, in
its sole discretion, that such purchase could conflict with, or result in any
violation of or default under, any contract to which the Company is a party or
by which its assets are bound or any applicable order, rule or law. The Trustee
will price the put of the Employer Securities for an amount that is not less
than “adequate consideration” as that term is defined in Section 3(18) of the
ERISA, and on terms that are fair to the Plan from a financial point of view.

Sec. 3.06. PARTICIPANT LOANS. The Trustee shall not be permitted to make loans
to Participants and Beneficiaries.

ARTICLE IV

VALUATION OF TRUST FUND

The Trust Fund shall be valued at fair market value, as determined by the
Trustee. If there is not a generally recognized market (as contemplated by
Section 3(18)(A) of the ERISA) for shares of Employer Securities, all valuations
of such securities shall be made by an “Independent Appraiser” (as described in
Section 401(a)(28)(C) of the Code) retained by the Trustee, and reviewed and
finalized by the Trustee, in accordance with Section 3(18)(B) of the ERISA.

 

Page 13



--------------------------------------------------------------------------------

ARTICLE V

NO REVERSION TO EMPLOYER

No part of the corpus or income of the Trust Fund shall revert to any Employer
or be used for, or diverted to, purposes other than for the exclusive benefit of
Participants and other persons entitled to benefits under the Plan, provided,
however, that:

(a) The Employer contribution under the Plan is conditioned on the initial
qualification of the Plan as applied to that Employer under Sections 401(a) and
4975(e)(7) of the Code and if the Plan does not so qualify, the Trustee shall,
upon written direction of the Committee, return to that Employer the amount of
such contribution and any increment thereon within one calendar year after the
date that qualification of the Plan, as applied to that Employer, is denied, but
only if the application for qualification is submitted within the time
prescribed by law.

(b) If, upon termination of the Plan with respect to any Employer, any amounts
are held in a Code Section 415 suspense account which are attributable to the
contributions of such Employer and such amounts may not be credited to
Participant’s, such amounts, upon the written direction of the Committee, will
be returned to that Employer as soon as practicable after the termination of the
Plan with respect to that Employer.

(c) Employer contributions under the Plan are conditioned upon the deductibility
thereof under Section 404 of the Code, and, to the extent any such deduction of
an Employer is disallowed by the Internal Revenue Service, the Trustee shall,
upon the written direction of the Committee, return the amount of the
contribution (to the extent disallowed), reduced by the amount of any losses
thereon, to the Employer within one year after the date the deduction is
disallowed.

(d) If a contribution or any portion thereof is made by an Employer by a mistake
of fact, the Trustee shall, upon written direction of the Committee, return the
amount of the contribution or such portion, reduced by the amount of any losses
thereon, to the Employer within one year after the date of payment to the
Trustee.

Notwithstanding the foregoing, the Trustee has no responsibility as to the
sufficiency of the Trust Fund to provide any distribution to an Employer under
this Article V.

ARTICLE VI

CHANGE OF TRUSTEE

Sec. 6.01. RESIGNATION OF THE TRUSTEE. The Trustee may resign its position at
any time by giving thirty (30) days advance written notice to the Company,
unless such notice period is waived by the Company. Upon resignation of the
Trustee, the Company will provide the Trustee written notice of appointment of a
successor Trustee and their acceptance as successor Trustee.

Sec. 6.02. REMOVAL OF THE TRUSTEE. The Company may remove the Trustee by hand
delivering or by mailing by registered or certified mail, addressed to such
Trustee at his or her or its last known address, at least thirty (30) days
advance written notice of removal, subject to providing the removed Trustee with
satisfactory written evidence of the appointment of a successor Trustee and of
the successor Trustee’s acceptance of the trusteeship. If two or more persons
hold the position of Trustee, in the event of the removal of one such person,
during any period the selection of a replacement is pending, or during any
period such person is unable to serve for any reason, the remaining person or
persons will act as the Trustee.

 

Page 14



--------------------------------------------------------------------------------

Sec. 6.03. DUTIES OF RESIGNING OR REMOVED TRUSTEE AND OF SUCCESSOR TRUSTEE. If
the Trustee resigns or is removed, it shall promptly transfer and deliver the
assets of the Trust Fund to the successor Trustee, and may reserve such amount
to provide for the payment of all fees and expenses, or taxes then or thereafter
chargeable against the Trust Fund, to the extent not previously paid by the
Employer. The Employer shall be obligated to reimburse the Trust for any amount
reserved by the Trustee. Within one hundred twenty (120) days, the resigned or
removed Trustee shall furnish to the Company and the successor Trustee an
account of its administration of the Trust from the date of its last account.
Each successor Trustee shall succeed to the title to the Trust Fund vested in
the predecessor Trustee without the signing or filing of any further instrument,
but any resigning or removed Trustee shall execute all documents and do all acts
necessary to vest such title or record in any successor Trustee. Each successor
Trustee shall have all the powers, rights and duties conferred by this Trust as
if originally named Trustee. No successor Trustee shall be personally liable for
any act or failure to act of a predecessor Trustee, and no predecessor trustee
shall be liable for any act of a successor trustee. With the approval of the
Company, a successor Trustee may accept the account rendered and the property
delivered to it by its predecessor Trustee as a full and complete discharge to
the predecessor Trustee without incurring any liability or responsibility for so
doing.

ARTICLE VII

AMENDMENT AND TERMINATION

Sec. 7.01. AMENDMENT. While the Company expects and intends to continue the Plan
and the Trust, the Company reserves the right to amend the Trust at any time.
However, no amendment may change the rights, duties and liabilities of the
Trustee under the Trust Agreement without its prior written agreement, nor
reduce a Participant’s benefits to less than the amount such Participant would
be entitled to receive if such Participant had resigned from the employ of the
Employer on the date of the amendment unless otherwise required or permitted by
the Code or the ERISA. Amendments to the Trust shall be in writing and shall be
effective upon execution of such amendments by both the Company and the Trustee
unless otherwise agreed.

Sec. 7.02. TERMINATION. The Trust may be terminated as to all Employees on any
date specified by the Company. The Trust will terminate as to any Employer on
the first to occur of the following:

(a) the date it is terminated by that Employer and written notice is provided
thereof to the Trustee;

(b) the date such Employer’s contributions, or contributions on its behalf to
the Trust, are completely discontinued and written notice is provided thereof to
the Trustee;

(c) the date such Employer is judicially declared bankrupt under Chapter 7 of
the U.S. Bankruptcy Code; or

(d) the dissolution, merger, consolidation, or reorganization of that Employer,
or the sale by that Employer of all or substantially all of its assets, except
that, with the consent

 

Page 15



--------------------------------------------------------------------------------

of the Company, such arrangements may be made whereby the Trust will be
continued by any successor to that Employer or any purchaser of all or
substantially all of that Employer’s assets, in which case the successor or
purchaser will be substituted for that Employer under the Trust.

The Trustee’s powers upon termination as described above will continue until
liquidation of the Trust Fund, or the portion thereof attributable to an
Employer, as the case may be. Upon termination of this Trust, the Trustee shall
first reserve such reasonable amounts as it may deem necessary to provide for
the payment of any expenses or fees then or thereafter chargeable to the Trust
Fund. Subject to such reserve, the balance of the Trust Fund shall be liquidated
and distributed by the Trustee, in such form as determined by the Trustee, to or
for the benefit of the Participants or their Beneficiaries, in such manner and
at such times as directed by the Committee after compliance with the Plan and
applicable requirements of the ERISA, as amended from time to time, or other
applicable law, accompanied by a certification that the disposition is in
accordance with the terms of the Plan and the Trustee need not question the
propriety of such certification. The Committee shall have full responsibility to
see that such manner and time of distribution is proper and within the terms of
the Plan and this Trust.

ARTICLE VIII

INDEMNIFICATION, APPOINTMENT OF INVESTMENT MANAGER, AND

APPOINTMENT OF ANCILLARY TRUSTEE

Sec. 8.01. INDEMNIFICATION. The Company shall indemnify the Trustee and its
officers and agents in accordance with the terms of the Engagement Agreement.

Sec. 8.02. LIMITATION ON LIABILITY - IF INVESTMENT MANAGER, ANCILLARY TRUSTEE OR
INDEPENDENT FIDUCIARY APPOINTED. The Committee and Trustee shall not be liable
for the acts or omissions of any Investment Manager or an ancillary trustee
appointed by the Company, nor shall the Committee or Trustee be under any
obligation to invest or reinvest or otherwise manage any asset of the Trust Fund
which is subject to the management of a properly appointed Investment Manager or
ancillary trustee. The Committee, the Trustee, the Company and any properly
appointed Investment Manager or ancillary trustee may execute a letter agreement
pursuant to Section 8.03 herein as a part of this Trust delineating duties,
responsibilities and liabilities of the Investment Manager or ancillary trustee
with respect to any part of the Trust Fund under the control of the Investment
Manager or ancillary trustee.

The limitation on liability described in this Section 8.02 also applies to the
acts or omissions of an ancillary trustee or independent fiduciary properly
appointed under Section 8.03 hereof. However, if a Trustee, pursuant to the
delegation described in Section 8.03 hereof, appoints an ancillary trustee, the
Trustee is responsible for the periodic review of the ancillary trustee’s
actions and must exercise its delegated authority in accordance with the terms
of the Trust and in a manner consistent with ERISA. The Company, the Trustee and
an ancillary trustee may execute a letter agreement as a part of this Trust
delineating any indemnification agreement between the parties.

 

Page 16



--------------------------------------------------------------------------------

Sec. 8.03. APPOINTMENT OF AN INVESTMENT MANAGER OR AN ANCILLARY TRUSTEE. The
Company, in writing, may appoint any person or trust company in any state to act
as an Investment Manager or as an ancillary trustee with respect to a designated
portion of the Trust Fund. An Investment Manager or ancillary trustee must
acknowledge in writing its acceptance of the terms and conditions of its
appointment as an Investment Manager or as an ancillary trustee and its
fiduciary status under ERISA. The Investment Manager and ancillary trustee have
the rights, powers, duties, and discretion as the Company may delegate, subject
to any limitations or directions specified in the instrument evidencing
appointment of the Investment Manager or ancillary trustee and to the terms of
the Trust or of ERISA. The investment powers delegated to the Investment Manager
or to the ancillary trustee may include any investment powers available under
Section 2.04 or Section 3.03 hereof, including but not limited to, the right to
invest or reinvest any portion of the assets of the Trust Fund in Employer
Securities and to invest or reinvest any portion of the assets of the Trust Fund
in a common trust fund, as described in Code Section 584, or in any collective
investment fund, the provisions of which govern the investment of such assets
and which the Trust incorporates by this reference, but only if the Investment
Manager or ancillary trustee is a bank or similar financial institution
supervised by the United States or by a State and the ancillary trustee (or its
affiliate, as defined in Code Section 1504) maintains the common trust fund or
collective investment fund exclusively for the collective investment of money
contributed by the ancillary trustee (or its affiliate) in a trustee capacity
and which conforms to the rules of the Comptroller of the Currency.

The Investment Manager or ancillary trustee may resign its position at any time
by providing at least thirty (30) days’ advance written notice to the Company,
unless the Company waives this notice requirement. The Company, in writing, may
remove an Investment Manager or ancillary trustee at any time. In the event of
resignation or removal, the Company may appoint another Investment Manager or
ancillary trustee, return the assets to the control and management of the
Trustee, or receive such assets in the capacity of the Investment Manager or
ancillary trustee. The Company may delegate its responsibilities under this
Section 8.03 herein to the Trustee.

If the U.S. Department of Labor (the “Department”) requires engagement of an
independent fiduciary to have control or management of all or a portion of the
Trust Fund, the Company will appoint such independent Fiduciary, as directed by
the Department. The independent fiduciary will have the duties,
responsibilities, and powers prescribed by the Department and will exercise
those duties, responsibilities, and powers in accordance with the terms,
restrictions, and conditions established by the Department and, to the extent
not inconsistent with ERISA, the terms of the Plan. The independent fiduciary
must accept its appointment in writing and must acknowledge its status as a
fiduciary of the Plan.

Sec. 8.04. PARTIES TO LITIGATION. Except as otherwise provided by ERISA, no
Participant or Beneficiary is a necessary party or is required to receive notice
of process in any court proceeding involving the Plan, the Trust, the Trust Fund
or any Fiduciary of the Plan. Any final judgment entered in any proceeding will
be conclusive as to the parties over which the court entering the judgment has
jurisdiction.

 

Page 17



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Sec. 9.01. DISAGREEMENT AS TO ACTS. If there is a disagreement between the
Trustee and anyone as to any act or transaction reported in any accounting, the
Trustee shall have the right to have its own account settled by a court of
competent jurisdiction.

Sec. 9.02. PERSONS DEALING WITH TRUSTEE. No person dealing with the Trustee
shall be required to see to the application of any money paid or property
delivered to the Trustee, or to determine whether or not the Trustee is acting
pursuant to any authority granted to it under the Trust or the Plan.

Sec. 9.03. THIRD PARTY AND MULTIPLE TRUSTEES. No person dealing with the Trustee
is obligated to see to the proper application of any money paid or property
delivered to the Trustee, or to inquire whether the Trustee has acted pursuant
to any of the terms of the Trust and Plan. Each person dealing with the Trustee
may act upon any notice, request or representation in writing by the Trustee, or
by the Trustee’s duly authorized agent, and is not liable to any person in so
acting. The certificate of the Trustee that it is acting in accordance with the
Trust and Plan will be conclusive in favor of any person relying on the
certificate.

Sec. 9.04. BENEFITS MAY NOT BE ASSIGNED OR ALIENATED. The interests of
Participants, Beneficiaries and other persons entitled to benefits under the
Trust and Plan are not subject to the claims of their creditors and may not be
voluntarily or involuntarily assigned, alienated or encumbered, except as
allowed pursuant to Code Section 401(a)(13) to the extent that the Committee,
pursuant to the Plan, directs the Trustee that any such interests are subject to
a qualified domestic relations order, as defined in Section 414(p) of the Code.

Sec. 9.05. EVIDENCE. Evidence required of anyone under the Trust may be by
certificate, affidavit, document or other instrument which the person acting in
reliance thereon considers pertinent and reliable, and signed, made or presented
by the proper party.

Sec. 9.06. WAIVER OF NOTICE. Any notice required under the Trust or Plan may be
waived in writing by the person entitled thereto.

Sec. 9.07. COUNTERPARTS. The Trust may be executed in any number of
counterparts, each of which shall be deemed an original and no other
counterparts need be produced.

Sec. 9.08. GOVERNING LAWS AND SEVERABILITY. The Trust shall be construed and
administered according to the laws of the State of California to the extent that
such laws are not preempted by the laws of the United States of America. If any
provision of the Trust or Plan is held illegal or invalid, the illegality or
invalidity shall not affect the remaining provisions of the Trust and Plan, but
shall be severable, and the Trust and Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted herein.

Sec. 9.09. SUCCESSORS. The Trust shall be binding on the Company, Employer and
any successor thereto by virtue of any merger, sale, dissolution, consolidation
or reorganization, on the Trustee and its successor and on all persons entitled
to benefits under the Plan and their respective heirs and legal representatives.

 

Page 18



--------------------------------------------------------------------------------

Sec. 9.10. ACTION. Any action required or permitted to be taken by the Company
under the Trust shall be by resolution of its Board of Directors or by a person
or persons authorized by resolution of its Board of Directors. The Trustee shall
not recognize or take notice of any appointment of any representative of the
Company or Committee unless and until the Company or the Committee shall have
notified the Trustee in writing of such appointment and the extent of such
representative’s authority. The Trustee may assume that such appointment and
authority continue in effect until it receives written notice to the contrary
from the Company or Committee. Any action taken or omitted to be taken by the
Trustee by authority of any representative of the Company or Committee within
the scope of his or her authority shall be as effective for all purposes hereof
as if such action or nonaction had been authorized by the Company or Committee.

Sec. 9.11. CONFORMANCE WITH PLAN. Unless otherwise indicated in the Trust, all
capitalized terms herein shall have the meaning as stated in the Plan. To the
extent provisions of the Plan and the Trust conflict, the provisions of the
Trust shall govern and the Trustee’s duties and obligations shall be determined
solely under the Trust.

Sec. 9.12. HEADINGS. The headings and sections of this Trust Agreement are for
convenience or reference only and shall have no substantive effect on the
provisions of this Trust Agreement.

IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Trustee, have caused this Trust Agreement to be signed on the          day of
                , 2008, to be effective the 1st day of January, 2008.

 

“COMPANY” MCGRATH RENTCORP

By:

     

Dennis C. Kakures, President

“TRUSTEE” NORTH STAR TRUST COMPANY

By:

     

John G. Hommel

 

Senior Vice President and Trust Officer

 

Page 19